Name: Commission Directive 83/577/EEC of 15 November 1983 amending Directive 83/201/EEC establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product
 Type: Directive
 Subject Matter: European construction;  agricultural policy;  food technology;  foodstuff;  trade policy
 Date Published: 1983-11-29

 Avis juridique important|31983L0577Commission Directive 83/577/EEC of 15 November 1983 amending Directive 83/201/EEC establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product Official Journal L 334 , 29/11/1983 P. 0021 - 0021*****COMMISSION DIRECTIVE of 15 November 1983 amending Directive 83/201/EEC establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product (83/577/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), and in particular Article 8 thereof, Whereas the Commission, by Directive 83/201/EEC (2), established certain exceptions from Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product; Whereas it appeared to be necessary to give the Member States a supplementary delay for transposing the provisions of Directive 83/201/EEC into their national legislation; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 6 of Directive 83/201/EEC, '1 January 1984' is hereby replaced by '1 June 1984'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 15 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 85. (2) OJ No L 112, 28. 4. 1983, p. 28.